Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 3/30/21. Claims 26-48 are pending and under examination.

Specification
The disclosure is objected to because it uses the “http” prefix (paragraph 72); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 47 is indefinite because there is no antecedent basis for “said antidiabetic agent” (see below). However, claim 26 lists from among the choices of the “additional compound” the antidiabetic agent of a GLP-1 receptor agonist. Under an interpretation that this is the antidiabetic agent being referred to by claim 47, the recitation of a GLP-1 receptor modulator is a broader recitation, as modulation need not be an agonist. Under this interpretation, dependent claim 47 improperly broadens the scope of the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 recites a conjugate comprising a monoclonal antibody coupled to a cyclic PYY peptide. The claim then recites that the antibody comprises “HCDR1…having the polypeptide sequence of SEQ ID NO: 141, 142, 142, 144, 145, and 146, respectively, and a sequence selected from the group consisting of SEQ ID NOs: 102-127”.
	In one interpretation, these are both requirements of the monoclonal antibody, i.e., the antibody comprises 1) SEQ ID NOs: 141-146 and 2) one of SEQ ID NOs: 102-107. In another, this second grouping (102-107) is not part of the antibody but rather part of the overall conjugate. The claim does not make clear where in the composition SEQ ID NOs: 102-107 are required to appear and so the metes and bounds of the claim are unclear.
Therefore, claim 34 is indefinite. For the purpose of examination, the broader interpretation—that these sequences may appear anywhere in the construct and not just the antibody portion—will be used.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites “wherein mAb represents” and “]2 represents”. These phrases lack antecedent basis. There is no recitation of “mAb” nor “]2” in the claim nor in any of SEQ ID NOs: 102-127 and thus it is unclear why the terms are defined by the claim and how these definitions are meant to relate to the limitations of the claim.
Therefore, claim 34 is indefinite.

Claims 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 refers to “the method of claim 39”; however, there is no antecedent basis for this phrase as claim 39 is a composition and makes no mention of a method. Further, adding process steps to a product claim is indefinite as it creates confusion as to when direct infringement occurs; MPEP §2173.05(p)(II).
The same applies to the recitation of “the method of claim 39” in claim 46.
Claim 47 recites “said antidiabetic agent”; this phrase lacks proper antecedent basis. There is no previous recitation of an antidiabetic agent in the claims. Claim 26, from which this claim depends, recites a GLP-1 agonist, which is an antidiabetic agent, but the recitation in claim 47 is actually broader (modulator vs agonist) and so cannot rely on this term for antecedent basis of “said antidiabetic agent”.
Therefore, claims 45-47 are indefinite.
	
Claims 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating certain diseases, does not reasonably provide enablement for preventing or reversing those diseases, nor for preventing, treating, or ameliorating diseases/conditions where reduced food intake is not a treatment (hypolipidemia, eczema, etc). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Regarding “preventing” obesity, type 2 diabetes, etc, the specification provides evidence that the method of treatment will reduce food intake. There are no examples of preventing any disease.
The specification demonstrates that the method will reduce food intake. For example, Example 110 of the specification (starting at page 137) notes that in some cases, the treatment leads to weight loss (table 21). However, the claims are directed to wholly preventing obesity. Table 21 does not indicate that obesity was prevented in these mice nor, even if it does, does the specification indicate what amounts of the compound would be effective in preventing a subject from ever becoming obese (“preventing”).
With particular respect to preventing or reversing metabolic syndrome, it is recognized that there is an association between the syndrome and e.g., obesity or diabetes. However, there are also other causes of metabolic syndrome including other diseases such as sleep apnea or simply age and ethnicity; see Mayo (IDS 4/2/21 citation 46). There is no evidence to support the claim that this disorder can be fully prevented nor is there evidence that reduced food intake will cure (reverse; alleviate) a subject already suffering from metabolic disorder.
The same rationale applies to diabetes; currently, there is no cure for type 2 diabetes (Nichols; IDS 4/2/21 citation 48) and the claim that the instant method is capable of achieving this so-far unrealized goal is not supported by evidence. While controlled food intake may ameliorate and control the disease, reduced food intake has yet to cure a subject of type 2 diabetes.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Thus, a claim to preventing the claimed diseases is no more than a hypothesis to be tested. In contrast, a search for any art recognized correlation between reduced food intake—the only demonstrated effect of the method—and preventing the breadth of diseases as claimed was not discovered commensurate in scope with what is now claimed, nor does there appear to be any scientific rationale for expecting such results.
The initial burden is on the Examiner to establish a reasonable basis to question the enablement (MPEP §2164.04). The Examiner has articulated that there is reason to doubt that the breadth of the claimed results are achievable without undue experimentation, as many of the diseases to date have no known means of prevention. As the specification fails to provide any particular guidance for accomplishing these so far unreachable goals, there is clear reason to doubt that the instant compound in light of its demonstrated end effect (reduced food intake) will do so.
Therefore, claims 17 and 20-23 are not enabled for the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10961293. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a cyclic PYY identical to instant formula 1. The reference claims are also directed to treating, e.g., obesity, reducing food intake, and modulating Y2 receptor activity. The reference claims also include the same “additional” compounds. Thus, the difference is that the reference claims do not directly claim the antibody of the instant claims.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
Also note the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. 
In this case, the reference application contains claims to treating the same diseases (e.g., obesity) as well as conjugation to a half-life extending moeity (claim 6). Turning to the specification for support for this claim limitation, the specification notes that such a moeity is an antibody, particularly the antibody found in U.S. Patent Application No. 15/794171 entitled “Antibody-coupled cyclic peptide tyrosine tyrosine compounds as modulators of neuropeptide receptors,” (C38) filed with the same effective filing date as this application, and the contents were incorporated by reference in their entireties. Application 15/794,171, now US 10640544, discloses an identical antibody with the same CDRs as instantly claimed. As that antibody was incorporated by reference into US 10961293 to support a claim to a half-lie extending moeity, which is claimed by the reference document, the instant claims are not patentably distinct from the reference application.

Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10968264. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as above. Briefly, the reference application claims the same PYY peptides and half-life extending moeity as well as the same methods of treatment, incorporating by reference the monoclonal antibody of the ‘171 application, thereby making the instant claims not patentably distinct from the reference claims. Further, the reference claims include a GLP-1 receptor modulator (claim 14), which is disclosed as a GLP-1 agonist (C4).

Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10640544. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a compound of an identical formula as the instant claims. Both the instant claims and reference claims are directed to the same PYY (formula 1) conjugated to a monoclonal antibody, including to the same monoclonal antibody. Both also contain claims to modulating Y2 receptor activity and reducing food intake. In support of the compositions, the reference specification discloses the compound as useful for treating the same diseases as instantly claimed as well as the same GLP-1 modulator (claim 17) which is an agonist (C68).

Claims 26-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10428134. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody identical to the instantly claimed antibody; instant SEQ ID NOs: 141-146 are identical to reference SEQ ID NOs: 16-21. Further, the claims include conjugation to a “therapeutic peptide” (claims 12 and 20). As above, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In this case, in support of “therapeutic peptide”, the specification lists PYY (C2), including cyclic forms thereof (see figure 3). The reference claims also include GLP-1  (claim 16), which is a GLP-1 receptor agonist.
Further, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, the reference patent discloses the utility in, e.g., amelioration of obesity (C16).
Note that, in supporting cyclic PYY, the reference patent explicitly refers to and incorporates application 15/794,231 (C16) as well as incorporating specific peptide-antibody conjugates of 15/794,171, further indicating that the claimed compounds are anticipated by or at least obvious over the reference patent.

Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10968265. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to the same antibody conjugated to the same PYY and the same methods of use. The reference claims also include a GLP-1 receptor modulator (claim 21) which is supported in the specification by disclosure of an agonist (C67).

Claim 26-48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 16820174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are also methods of treating the same diseases using the same PYY conjugated to the same antibody as instantly claimed. The reference claims also include a GLP-1 receptor modulator (claim 39), which is supported in the specification as an agonist.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note that no prior art rejections under §102 or §103 have been made. As such, the actual filing of a terminal disclaimer or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims is necessary for further consideration of the rejection of the claims; nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)). Failure to make a bona fide attempt to address these rejections will be considered an incomplete response.
	
Conclusion
Under MPEP §2163, elements “auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description”. In this case, the PYY compound of formula I appears to be the “invention”. Addition of, e.g., a GLP-1 agonist, is considered an auxiliary element and direction to this class of compounds is considered sufficient to meet the written description requirement.
It is further noted that NPY 3-36 and PYY 3-36 were known in the prior art to reduce food intake; see specification paragraph 6. Further, cyclizing peptides was a known strategy to increase the half-life of therapeutics (Maria; IDS 4/2/21 citation 45). However, in reviewing the art of record and a search of the prior art by the Examiner, there appears no rationale nor motivation to make the particular modifications as instantly claimed. PYY 3-36 is SKPEAPGEDASPEELNRYYASLRHYLNLVTRQRY. Thus, the instant compound is not merely a cyclic form of PYY 3-36, but one where the bridge is not between the terminal ends of the peptide but is a branch between residue 4 and a moeity interrupting residues 29-32. Moreover, either Z30 (residue 30) is deleted (absent) or V31 (residue 31) is deleted (q must be zero if Z30 is present). There is no evidence of record to suggest removing one of these residues nor to cyclize the peptide at these residues, leaving residues 31+ as a tail outside of the loop.
Taken as a whole, the evidence weighs in support of non-obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649